Earl Warren: -- you may continue.
Ralph S. Spritzer: Mr. Chief Justice, Your Honors. At the recess, I was about to refer before dealing with the particulars of the evidence to certain of the findings of the Court of Appeals to which reference has not yet been made. And particularly, I would like to invite the Court's attention to the statement in Judge Magruder's opinion at record 248 where he states in reference to Judge Dawson's findings that not only were they not clearly erroneous but that they were, and I quote Judge Magruder, the only findings possible on the evidence and that they fulfilled the strictest requirements proof. Now, I emphasized that in the light of the questions which were raised earlier as to whether there was any lack of agreement as between the District Court and the appellate court. Now, I would like to --
William J. Brennan, Jr.: (Inaudible)
Ralph S. Spritzer: I don't think the Court of Appeals' opinion is rested on any imprints --
Felix Frankfurter: Well, the next paragraph --
Ralph S. Spritzer: -- (Voice Overlap) --
Felix Frankfurter: -- (Voice Overlap) --
Ralph S. Spritzer: -- vary to testify.
Felix Frankfurter: Mr. Spritzer?
Ralph S. Spritzer: Yes, sir.
Felix Frankfurter: The next paragraph. Will you think the District Court though did not so might properly have buttressed this problem?
Ralph S. Spritzer: Yes, he's saying the District Court might have gone further. And as to the point that was made in relation to the statement by the Court of Appeals that, conceivably, someone could believe that this question called for a statement of legal occupation, perhaps, it should be pointed out that Judge Magruder went on to find in this case that a worldly-wise man such as Costello, I'm looking at page 250 now, must have realized that his real occupation was bootlegging and that he's dabbling in real estate was but dust in the eyes to conceal his occupation. I would like to summarize very briefly some of the testimony that was given in this case which shows, I think, what the nature and extent of Costello's activities were during the relevant period. Costello got his store in bootlegging in 1921 when he joined forces with one Emanuel Kessler. Kessler testified at this trial. Kessler was a huge operation. He owned numerous boats including an ocean vowing steamer which went regularly back and forth to Europe to bring liquor in. Kessler testified he brought in about 500 cases a night which he landed on the northern shore of Long Island. And that represents at the going price of liquor, perhaps, $15 million worth of liquor a year. Now, Costello and his brother came into this picture, as I say, in 1921.
Hugo L. Black: How old was he then, (Voice Overlap)is that the time --
Ralph S. Spritzer: In 1921, he was in the 20s.
Hugo L. Black: -- is that the time Judge Magruder was talking about as being worldly-wise?
Ralph S. Spritzer: I'm sorry, I didn't hear you.
Hugo L. Black: -- is that the time Judge Magruder was talking about his worldly-wisdom at that time?
Ralph S. Spritzer: Well, by 1925 when he was naturalized, he was somewhere around 30 years of age.
Hugo L. Black: I thought he's born in 1901?
Ralph S. Spritzer: No, I think in 1890 or something as I recall. I think 1891, Your Honor.
Hugo L. Black: 1891?
Ralph S. Spritzer: I think that -- that -- yes, that he was born in 1890s. As I was about to say, Costello joined this operation in 1921. His role being that he was hired to truck the liquor from its landing place to places of storage at Costello's own trucks. They owned storage facilities, a large garage and a large residence which was known as Blackwell Mansion. Now, Kessler went to jail for prohibition violations in 1923 and he moves out of the picture. But the activities of Costello apparently grew a pace because we find Costello testifying that one cash of a quarter of a million dollars worth of liquor, this is a single one owned by Kessler, passed to the hands of Frank Costello after Kessler went to jail. Now, Kessler dealt, necessarily dealt regularly with Costello during the period of 1921 to 1923 because Costello was the man who moved all his liquor and stored it all for him. Kessler testified that the Costellos had a Lexington Avenue office, the same office as the realty company has as its office address. Kessler was in daily communication with that office and he says it was the headquarters for the liquor operation and that so far as he knew and he went to the office frequently in addition to being in daily telephone communication. So far as he knew, there was never any real estate activity at the office. We get another glimpse of the scale of Costello's bootlegging activities from one Albert Feldman, who also testified in this case, also a bootlegger during the 1920s. After Kessler went to jail, Feldman, who had previously purchased liquor from him, began purchasing it from Costello. He recalls well in occasion when he went to Costello's Lexington Avenue office to arrange for Costello to pick up, to store and to sell on Feldman's the half a thousand of cases of liquor which Feldman owned. Feldman says he went to Costello because it was well-known in the bootlegging trade that Costello had large facilities for engaging in the liquor traffic. Costello accepted that proposal of Feldman's and Feldman says that he remembers the transaction well because Costello told him later that the liquor had been hijacked and Costello thereupon refused to pay him anything for it. There were other witnesses who were involved in the bootlegging trade in the period of the 1920s who dealt with Frank Costello at this Lexington Avenue office, none of whom ever saw any sign of real estate activity. I'm going to mention one more witness at this time, and that witness was a Ms. Helen Sausser. She was the daughter of a man named Harry Sausser who died in 1926 and who had been associated that the last years of his life with Frank Costello. Harry Sausser, the daughter testified, was the man who arranged for shipments of liquor from Canada for Costello. Ms. Sausser was in the Lexington Avenue office as the young lady from time to time. She testified that this office was the headquarters of the bootlegging operation and that she never saw any suggestion that any other business was conducted there. She also testified that her father never had anything to do with real estate. Now, that's particularly significant because Harry Sausser's name was given by Frank Costello to the naturalization authorities as a character witness on the preliminary form. Frank Costello listed Harry Sausser's occupation as real -- real estate. Though, according to the daughter, Harry Sausser never had anything to do with real estate and certainly, that bears on specific intent on the question whether Frank Costello sincerely misapprehended an instruction when he wrote real estate down as his own occupation, for he wrote the same down for a man who, according to the testimony, never had any relation to the Koslo Realty Company or any other real estate business.
Earl Warren: How old is she at that time Mr. Spritzer?
Ralph S. Spritzer: She was about 18, Your Honor.
Earl Warren: 18.
Ralph S. Spritzer: Yes, sir. Now, I've spoken thus far of the testimony of some of the Government's witnesses who were engaged in business with Costello during the 1920s. Let me turn now to Costello's admissions on various occasions. Mr. Williams has mentioned that in 1938, Costello stated to an Internal Revenue agent that in the 1920s, he was engaged in the liquor business. In 1938, testifying before federal grand jury, Costello stated that he had operated a bootlegging enterprise until 1926. Now, Costello made further admissions on three other occasions. And these further admissions occurred after wiretapping by New York State Authority. I'm going to refer later to the question whether there was any taint in respect to this evidence. I'd like to refer -- tell Your Honors first what the substance of this evidence was. Now, there were admissions on three occasions after 1943. The first was before a New York State grand jury which was investigating the question of Costello's relationships with Thomas Aurelio in respect to the procurement of a judicial nomination. Concurrently or at least very shortly after that investigation, there was a second inquiry which was made by the -- before a referee of the Appellate Division of New York County, this arose out of the same matter. The referee was conducting a proceeding to determine on behalf of the Court whether there were reasons why Thomas Aurelio should be disbarred or suspended from law practice. Costello made admissions again before New York authorities in a 1947 proceeding conducted by the New York State Liquor Authority. That was the licensing matter of the date. Now, on these occasions, Costello again admitted that in the 1920s, he's been a bootlegger that that has been his activity. He gave some details that he owned trucks for hauling liquor, that he charted boats for that purpose, that the headquarters of the liquor operation was the Lexington Avenue office, that he got liquor from the Canadian sources, that liquor traffic was profitable and he made substantial sums of money from the trade and that the sum of this money made from the liquor business or from gambling he invested in real estate. Essentially, this testimony confirmed Costello's earlier admissions and the specific testimony are given by the people who had done business with Costello in this instant trial. Now, weighing this evidence as to regular extensive day-to-day bootlegging operations directed from the Lexington Avenue office against the evidence that the Koslo Realty Company was organized and concurrently made one purchase of property and that's all that had taken place as of the naturalization date. Then I think it becomes understandable that Justice -- that Judge Magruder concluded that from this record, there was no other conclusion possible but that Costello knowingly misrepresented his occupation. He could hardly have believed since the Immigration authorities were investigating his moral character that he was at liberty to suppress the occupation which was illegal and which would -- reflected adversely. And certainly, there could have been no misapprehension, we believe, in a case in which there was this imbalance as between the one activity and the other. The one activity, as I say, daily far-flung and profitable and the other, at that point, consisting of a single investment.
Earl Warren: Is there any indication that his business grew as time went on, became greater or that he start in that this is a big business?
Ralph S. Spritzer: The real estate?
Earl Warren: No, no --
Ralph S. Spritzer: (Voice Overlap) --
Earl Warren: -- I'm talking about the bootlegging business as you have outlined to assess. That's a rather large proportions of the -- he bought ships and trucks.
Ralph S. Spritzer: He chartered ships, Your Honor.
Earl Warren: Chartered ships.
Ralph S. Spritzer: He owned trucks.
Earl Warren: Yes, he owned trucks --
Ralph S. Spritzer: Yes.
Earl Warren: -- at his operation, quite an operation. Is there any indication that that accelerated as -- through the years?
Ralph S. Spritzer: Well, there's this indication that he started out in 1921 with this man Kessler and he was then being paid by the case for trucking and storing the liquor. He apparently did not have a great deal of capital to begin with because Kessler helped him finance the purchase of the trucks. The indication that the bootlegging operation became a big one, one indication is that he succeeded when Kessler went to jail to one unit of liquor which was worth two -- a quarter of a million of loan. So it did become a substantial operation and we have the testimony of people who did business with him that he was known to have large facilities for engaging in this illicit traffic.
Earl Warren: Well, is it true that the -- that the record shows -- I thought I understood Mr. Williams to say so that the -- that his income for 13 years aggregated on a little over $300,000?
Ralph S. Spritzer: That is a settlement which the Government made after Frank Costello had never filed an income tax return and he had no records. And this was the settlement. It was apparently with the Government could prove or dealt.
Earl Warren: Federal Government --
Ralph S. Spritzer: For 13 years, he had not filed any tax returns.
Potter Stewart: And settled --
Ralph S. Spritzer: He ultimately settled with the State and Federal Governments.
Potter Stewart: That was with both --
Ralph S. Spritzer: Now, what -- whether there was income which could never be traced if something which is, of course, not possible to say on this record.
Earl Warren: Well, that -- that -- if that approximated, what -- what is his income was? It -- it wouldn't indicate a very large operation, would it --
Ralph S. Spritzer: There are other --
Earl Warren: -- for the income was about $17,000 a year? I think Mr. Williams said. And if, as you say, it -- it probably increased through the -- through the years until 1932, he -- it might indicate that he's in -- on a pretty small scale in 1925.
Ralph S. Spritzer: Certainly, the facts which the witnesses of this trial testified to make it appear that this was a substantial bootlegging operation.
Hugo L. Black: That it was what?
Ralph S. Spritzer: But -- a substantial bootlegging operation. And the Court found that that was his -- at least his full time activity. That the -- there were daily transactions. Now, we're in the realm of speculation when we attempt to estimate how much money he made from it.
Earl Warren: Who offered that proof? The Government or Costello?
Ralph S. Spritzer: The figures as to income?
Earl Warren: Yes.
Ralph S. Spritzer: Mr. -- Mr. Williams informs me, I believe.
Earl Warren: Who did?
Ralph S. Spritzer: Correct that the Government offered --
Earl Warren: Government.
Ralph S. Spritzer: -- this return. Our case is not, in any event, -- that then upon any finding and there is none as to how large the operation was. It does depend upon the finding that this was his full time activity, that this was the source of his income.
Felix Frankfurter: Who were the witnesses for the details that you gave us earlier as to (Inaudible) and something or how many cases?
Ralph S. Spritzer: Oh, the first witness was the man named Kessler for whom Costello originally did this trucking and storing. Another witness was the man named Feldman who was also a bootlegger and dealt with Costello. A third witness was Helen Sausser who was the daughter of one of Costello's associates. There were others, and I, of course, have not the time to attempt to deal with all the -- to summarize all of the testimony. I -- I summarized that testimony because it shows -- is -- it's the testimony which shows and there's other of like kind that there was a regular business of bootlegging which was conducted through this Lexington Avenue office that people dealt there on a regular or a daily or a weekly basis depending upon the character of the purchases or the character of the arrangements they were making. Now, I would like to go on to the question whether a portion of the Government's case, as Mr. Williams has argued, was tainted by the wiretapping which the State authorities conducted in 1943. Now, again, I think I must give the Court some of the background facts. In 1943, the then New York County District Attorney and also -- still the New York County District Attorney Frank Hogan was investigating suspected criminal activity on the part of Frank Costello. And Hogan obtained from the New York courts an order authorizing the New York authorities to tap Costello's private unlisted telephone. For some months thereafter, and I think that begin in May of 1943, transcriptions of all of Costello's telephone calls were made and reported. In August or September of 1943, there were a number of intercepted communications which seems to disclose a close relationship between Costello and one Thomas Aurelio, a candidate for a Supreme Court justiceship in New York. District Attorney Hogan testified in the instant trial that in all events, there would have been a grand jury inquiry in relation to Frank Costello and his activities. He testified further that when this information, this conversation -- these conversations between Mr. Costello and Mr. Aurelio came to his attention, he decided that there should be a grand -- grand jury inquiry sooner rather than later. And that -- as a matter fact, one should be held immediately in view of the impending election in which Mr. Aurelio was a candidate. And so in the fall of 1943, there was a grand jury inquiry into the question whether Aurelio's nomination had been influenced by improper or criminal influences. And shortly thereafter, there was also the Appellate Division inquiry to which I've earlier made reference. Now, District Attorney Hogan appeared before the grand jury and before the Appellate Division referee. And on both occasions, he did question Costello at length. And he did show him. And he did read into the record numerous transcriptions which had been obtained from this wiretapping. It does not appear anywhere, however, that any of Costello's 1943 conversations related in anyway to his having been engaged in the bootlegging business some 15 or more years earlier.And District Attorney Hogan testified at the trial of this case that no information of that kind was derived from the wiretappings. Now, Hogan did go on and asked Costello at the grand jury inquiry and before the Appellate Division referee what his background and what his history were. Hogan, himself, knew, he tells us, or had reason to believe at least, that Costello had been a bootlegger, he -- that he had word of that from police and other sources. Now, petitioner does not contend in his brief and he has no basis for contending on the proof that the 1943 wiretapping revealed any information about bootlegging, which incidentally had terminated according to Costello some 17 years earlier in 1926. As I've said, the District Attorney of New York testified in this case and the District Court found that the New York authorities got no evidence in relation to bootlegging when they tapped the phone in 1943. And so what Mr. Williams contention really is, is this. First, he says that the wiretapping was illegal. Second, he says that the wiretapping precipitated as it did. A grand jury inquiry precipitated it in the sense that it made a tape place sooner than it otherwise would have. And third, he says that it was on this occasion, on the occasion of the grand jury inquiry that the admissions in question were made.
Felix Frankfurter: That the what -- he what?
Ralph S. Spritzer: That the admissions in -- were made on which the Government relied. Now, certainly, this Court has said in -- in Silverthorne and in the second Nardone case that the policy against the use of illegal or tainted evidence in the federal court is not to be circumvented on the part of law enforcement authorities by substituting for illegal evidence, some other evidence which is immediately derived from that illegal evidence. But in this case, I point out, there was no use of derivity of evidence because there was no evidence of bootlegging operations obtained by the wiretapping activities of the New York police. And thus, there is not here the -- the fruit of wiretapping. There is not the kind of direct or approximate causation which this Court said in the second Nardone case must be present. Rather, we have the claim of -- kind of claim of attenuated relationship which the Court said in Nardone that would not serve as a basis for applying a rule of exclusion. Now, petitioner also --
Hugo L. Black: Can I ask you on that connection?
Ralph S. Spritzer: Yes, sir.
Hugo L. Black: Mr. Williams referred to some evidence on page 23.
Ralph S. Spritzer: Is that his brief Your Honors are referring to?
Hugo L. Black: 23 in the record.
Ralph S. Spritzer: Oh.
Hugo L. Black: In which he said that was the result. That was a statement obtained to the grand jury and the cause of the wiretapping. Is that what you're talking about now in saying that's not correct?
Ralph S. Spritzer: I'm sorry, I didn't quite get the reference Your Honor was making to 23.
Hugo L. Black: On page Costello was questioned by the District Attorney Hogan before New York grand jury --
Ralph S. Spritzer: Yes.
Hugo L. Black: (Voice Overlap) Now, I understood Mr. Williams to say, and I gather that this was -- difference between you as to the facts. I understood him to say that the record shows that this was obtained or derived from the knowledge which has been acquired by wiretapping.
Ralph S. Spritzer: I don't think that Mr. Williams stated that and the -- all of the evidence -- I don't think he could've stated that because all of the evidence is --
Hugo L. Black: I thought --
Ralph S. Spritzer: -- is otherwise.
Hugo L. Black: -- I may misunderstood him but I wrote it down at the time (Voice Overlap) --
Ralph S. Spritzer: I think what Mr. Williams argument was -- was this. He can correct me later if I -- if I misinterpret him, of course. His argument is that but for the wiretapping, the grand jury inquiry wouldn't have been held when it was and if it hadn't been held when it was, then Costello would have been questioned when he was. And if he hadn't been questioned when he was, then he wouldn't have made these admissions.
Felix Frankfurter: The grand jury approved of the tapping.
Ralph S. Spritzer: Yes, in a sense.
Felix Frankfurter: But -- but -- I'm --
Ralph S. Spritzer: Now, there's the most -- there's explicit testimony nowhere contradicted in findings, the testimony of District Attorney Hogan that no evidence of bootlegging was obtained by the New York State wiretapping. There was also a finding that no earlier wiretapping had produced any evidence of bootlegging activity. So the argument has to be, on petitioner's behalf, that whatever was brought out at the grand jury inquiry was tainted, if the grand jury inquiry was prompted by wiretapping.
Hugo L. Black: Well, that's quite a different question.
Ralph S. Spritzer: Yes.
Hugo L. Black: I have not understood that to be the argument.
Felix Frankfurter: Mr. Spritzer, am I right to -- have I rightly -- have I rightly had deposited in my mind the impression that these taps were voluminous by (Voice Overlap) --
Ralph S. Spritzer: Very. Very voluminous.
Felix Frankfurter: -- extended over a period?
Ralph S. Spritzer: A period of months.
Felix Frankfurter: Of months. At different part time to the days so far as one knows?
Ralph S. Spritzer: I would suspect that it was continuous. I would --
Felix Frankfurter: Well, what?
Ralph S. Spritzer: -- suspect that it was recorded.
Felix Frankfurter: What -- what -- the thought that stirs in my mind is that if it wasn't a bootlegging business and throughout all that period, none of these conversations bore on bootlegging.
Ralph S. Spritzer: He wasn't in the bootlegging business --
Felix Frankfurter: But when does that --
Ralph S. Spritzer: -- in that period.
Felix Frankfurter: Oh.
Ralph S. Spritzer: He got out of the bootlegging business. He says at one time, he says 1926. At another time, he said about 1930 --
Felix Frankfurter: (Voice Overlap) --
Ralph S. Spritzer: But in all events, before the repeal of prohibition.
Felix Frankfurter: I see. Well, that takes care of my --
Ralph S. Spritzer: Yes.
Felix Frankfurter: Go on.
Speaker: (Inaudible)
Ralph S. Spritzer: Pardon.
Speaker: (Inaudible)
Ralph S. Spritzer: The Hogan's wiretapping was between May and November of 1943.
Felix Frankfurter: All of us have to (Inaudible).
Ralph S. Spritzer: Now, there was a claim that there was some tapping back in 1925 by federal authority and the District found on that but they didn't get any evidence. That they didn't get any -- that those taps didn't yield any evidence. There was some tapping done, apparently, by federal authorities of this building which Costello occupied some years before. The only taps which seemed to be seriously an issue in the basis of petitioner's present contention are these 1943 taps, which I have been referring to. And hawking back just one moment to Justice Black's question, I think that the courts below were perfectly clear as to what petitioner's contention was. Because the District Court had Record 41 and 42, summarizes that contention and says, "The petitioner's contention would mean --
Hugo L. Black: Page 41?
Ralph S. Spritzer: 41, bottom of 41. "Would mean that a man whose telephone had been tapped would be granted immunity for any admissions which he thereafter made, not in the telephone conversations, but in answer to any questions in a later investigation." That's very bottom of 41 and the top of 42, Your Honor.
Hugo L. Black: I see it.
Ralph S. Spritzer: Now, petitioner does attempt to buttress this claim of a -- of a cause or relationship by suggesting that Costello might not have been sure. But what he might not had made some statements on the telephone which had something to do with bootlegging or bore on that, and since he would have this lack of servitude as to what he'd said and what he'd been overheard that he might had been induced by that to speak out and tell the truth when otherwise he wouldn't have done so. Now, Costello has, of course, has never testified that he felt himself to be under this constraint. But putting that apart, I suggest that the argument breaks down in all events because Costello was under constraint when Hogan questioned him as to his earlier history because he, Costello, had previously stated on at least two occasions in sworn testimony, once before a Revenue agent and the second time, before a federal grand jury that he had been in the bootlegging business. And so if there was constraint, it came from Costello's own earlier admissions. Now, I should like to deal finally with petitioner's request that the Court take into account in its judgement in this case the substantial lapse of time, and it was very substantial, between the date of naturalization, which was 1925, and the date when the Government filed its first denaturalization complaint, 1952. I think the primary answer to that contention is that Congress has very deliberately decided whether one views its policy in the matter as enlightened or unenlightened. It is very deliberately decided that there shall be no time bar in respect to the bringing of suits to cancel a certificate of naturalization fraudulently obtained. That has been the clear meaning, and I put it to Your Honors, of the cancellation provision since 1906. Now, there has been a succession of changes in the Immigration Act. But this provision relating to cancellation has remained substantially unchanged for over 50 years. And the provision as it now reads in the 1952 Act is set out in the Government's brief at pages 3 and 4, the bottom of page 3. And the Court will note that this cancellation procedure is made specifically applicable by this subsection (i) to any naturalization granted under the provisions of this subchapter and to any naturalization heretofore granted by any court and to all certificates of naturalization and citizenship which may have been issued heretofore by any court or by the Commissioner and so forth. And as I say, that all inclusive language has been in the statute -- in the statute since 1906.
Hugo L. Black: Do you think that the latter provision of that does not qualify in any way? I was just looking at it for the first time when it says under the provision of Section 702 of the Nationality Act of 1940 of amendment.
Ralph S. Spritzer: No. I think, that is -- those alternatives are to take care of every situation. In another words, when you take them altogether, the certificate heretofore issued by any court or by the Commissioner or by a designated representative under that provision or by such designated representative under any other act, then one, I think, has all the circumstances in which a prior certificate might have been issued.
William J. Brennan, Jr.: (Inaudible)
Ralph S. Spritzer: There has not been, to my knowledge. There is some legislative history and it is referred to at page 55 of the Government's brief in connection with the 1906 Act which first put this provision into the law. And that the House report to which we there refer shows that Congress had been concerned -- had become concerned and somewhat alarmed at the gross frauds which in its view were being perpetrated. The report points out that immigration had become very great in volume, that the number of persons naturalized was immense, that the Bureau of Naturalization, as it was then called, was very small in number and that they had to accept the statements made by the applicant at face value. And the Congress went on to state that because of the grossness and number of frauds which it felt were being perpetrated that it wanted to do all that the Constitution permitted it to do, to provide that the Attorney General might thereafter cancel any certificate which had been illegally or fraudulently procured in the first instance. Now, that is the history of the -- of the provision and as I say that is the direct ancestor of the provision that is now in the law and which is set out in our brief.
Hugo L. Black: On page 55 to which you just referred to, right after the quote, you say the Court should not adopt or follow the limitation which Congress had deliberately rejected, has it ever deliberately rejected it? I believe that's what Justice Brennan wants.
Ralph S. Spritzer: I think it is clear that Congress deliberately decided in 1906 that it was going to make this provision for cancellation, which it enacted at that time, applicable to certificates issued in the past and not merely to certificates which would thereafter be issued under the 1906 Act. This Court had that question before it in the Johannessen case and it ruled that the legislation did plainly contemplate that the cancellation provision enacted in 1906 would be retrospective in application and the Court upheld such an application in the Johannessen case. So, the deliberately rejected language is correct, I think, if in -- in the sense that Congress fully intended to make it applicable as I read the history and as I read the statutory language to any certificate granted at anytime, no matter how remotely in the past. Now, if there has been no legislation offered to my knowledge, and I have inquired of the general counsel of the service and he has no knowledge of any bill having been introduced at anytime to establish a period of limitations. So there has been no rejection of -- in that sense of a proposal of a specific proposal to impose a statute of limitations.
Felix Frankfurter: As I remember, (Inaudible) grossly, as I remember, it goes back to more than 50 years ago being shocked as a young assistant U.S. attorney and finding that I think in the case he messed against somebody in this case, the United States, isn't this a case (Inaudible) denaturalization?
Ralph S. Spritzer: There -- there maybe, Your Honor. It doesn't come in my mind.
Felix Frankfurter: May I -- is a -- is a noble end statute, I thought, by the bill of (Inaudible) but I think that was done as the result of what you speak of the 1906 Act. That Act was, I think, followed presidential commission dealing with the whole problem of immigration and naturalization.
Ralph S. Spritzer: There were extensive --
Felix Frankfurter: The basis of which the Act of 1906 was passed.
Ralph S. Spritzer: That is correct.
Felix Frankfurter: Because they were coming as to later on, (Inaudible) and the naturalization to a wholesale?
Ralph S. Spritzer: Yes, that the 1906 Act, as Your Honor correctly recalls, followed a very extensive investigation by a presidential commission in 1905.
Charles E. Whittaker: (Inaudible)
Ralph S. Spritzer: Well, I -- I certainly think, Your Honor, that in situations where a doctrine of laches is applicable and the Government argues that it is not here applicable in view of the policy declared in the statute and in view of the settled policy of this Court that laches would not be applied to the United States. But in cases in which that doctrine is applicable, then, certainly, one of the things which an equity court requires to be shown before it holds a person barred by laches is that there has been prejudice. Now, I would suggest to Your Honor that petitioner has not been prejudiced from the standpoint of adequately presenting his case because the burden and let's say, heavy burden, this Court has stated, of proving convincingly that the representation was false is upon the Government and to the extent that the lapse of time or the deeming of recollections makes the case an unconvincing or an unpersuasive one, then it furnishes the basis for holding against the Government and not a basis for holding in its favor. Now, I think in this case, Costello could hardly claim in the light of his own repeated admissions that he wasn't substantially engaged in bootlegging. As for his real estate activity, the Government made a complete search of the records and it put in the evidence of the transactions which took place. If there were any additional transactions, certainly, the defense would be in a position to put in records of such transactions. Such evidence does not disappear with the lapse of time. And Mr. Williams did suggest, the Government didn't put in evidence showing that this Koslo Realty Company didn't do business somewhere else besides New York City. We'll look back there with Costello, himself, testified in the -- before the New York grand jury and his testimony was made a part of this record that he had done a little real estate in New York in Bronx County. And so the federal agents, who investigated this matter, went through the entire records of New York in Bronx County over the entire period of time involved no small task, something which was necessary because they apparently had no access to any of the petitioner's records if any still existed. In addition, it checked the two other principle boroughs of New York City, Brooklyn and Queens. So, the -- the Government did investigate every lead fully. There's no suggestion that the defense couldn't have produced further evidence if they're -- if it thought that this investigation had been in any way deficient. However, the defense offered no evidence. I suggest the only additional evidence which could have had some significance in this case is if Frank Costello, himself, had been prepared to testify that for some inexplicable reason, he didn't understand what was meant three times by the directions "state your present occupation". But if -- if there could've been some special explanation, some alibi, some affirmative defense, as it were, based upon his lack of understanding, he's not understanding these words the way any ordinary person would. Certainly, he was not prejudiced in -- by the lapse time in offering such evidence because he was still here to testify. Now, I would like to comment briefly, though I -- I don't think it is a question that the Court had any occasion to reach upon the repeated statement that the Government knew about all this all the time. I suppose it all depends on whether one views the Government as a unit in which every finger and toe knows all the time what every other finger and toe and toe is doing. Now, it's certainly true that the United States Attorney in the Southern District of New York in 1925 had some reason to believe that Costello was engaged in bootlegging or he wouldn't procured an indictment. It does not follow that the Immigration Service which was then part of the Department of Labor and was administering records which involved literally millions of applicants for naturalization and naturalized citizens, immediately had a light to go in its office when the U.S. Attorney brought a proceeding against one Frank Costello. The only way in which this could've been correlated would've been if the United States Attorney found out in the course of his investigation that Costello was naturalized rather than natural born, if it occurred to him that he might have misrepresented his occupation and if he had brought that to the attention of the Immigration Service. That is -- is not an automatic kind of correlation. And it is a difficult matter. I think Your Honor should appreciate to post audit, as it were, hundreds of thousands of affidavits and applications which have been filed, which have been acted upon in the certificates issued. As a matter of fact, the Immigration Service does not attempt to conduct a continuing surveillance of persons who have been naturalized, when fact do come to its attention which makes it believe that there's basis for charging a fraud than it does proceed. This record does not show when the Immigration Service first had these apparent discrepancies called to its attention. Petitioner's counsel did make an effort to find that out in -- in what has been referred to as the prior trial, the one which the case which came up here ultimately on the affidavit of good cause point. And that record, of course, since that case came to this Court is part of the Court's files and the Court has stated, I believe it was in United States against Pink that it was at liberty to look at a record in a prior case which had come to this Court. And so I called to Your Honors' attention that the attorney who prepared the Government's case and who signed the affidavit of good cause for the institution of this case was questioned at the 1952 trial as to when these matters had first come to the service's attention. And in answer to such a question, he stated, and this is at page 48 of the earlier Costello case, "Frank Costello was arrested for bootlegging activities in December of 1925 and subsequently indicted in connection with that arrest. A trial ensued and a jury disagreement resulted as to Frank Costello." I -- I interpolate parenthetically here that Frank Costello was one of 30 odd defendants in that bootlegging case. Now, resuming the quote "So, certainly, the United States Attorney in the Southern District had some information as to activities on the part of Frank Costello other than real estate at that time." So far as I know, the Immigration and Naturalization Service had no knowledge until 1947 concerning such activities or that the Frank Costello so arrested and tried was the Frank Costello naturalized in September 1925.
Earl Warren: Mr. Spritzer, would you mind addressing yourself for a moment to the -- to what Mr. Williams call the dilemma of the Government on the question of -- of whether he could be called as a witness in the State, if he -- in this kind of a case and if he could, then it was the -- would have been the duty of the Government to call him to prove certain things and not have the inferences as the Court of Appeals said that if these things were best known to him and he could've brought them or on the other hand if --
Ralph S. Spritzer: Yes.
Earl Warren: -- if he couldn't be the situation had been?
Ralph S. Spritzer: Well, I -- I think in the first instance that it is perfectly plain that the District Court regarded the Government's affirmative case made out by its own witnesses, people who had done business with Costello, and has made out by Costello's extrajudicial admissions as a complete and convincing case and that the District Court placed no reliance whatever upon the failure of Costello to testify. I do not read the Court of Appeals' opinion to say, at any point, that it is necessary to make such an inference in order to sustain the District Court's judgment. The Court of Appeals does say that it believes that the District Court might indeed have gone further than it did and made an inference based upon his silence. But the Court of Appeals finds in full agreement as I read its opinion that the District Court's findings were the only findings possible on this record. And so, I think, it has placed no reliance from the standpoint of finding the evidence sufficient to justify affirmance on the fact that Costello did not testify. Now, I'd refer to the fact that Costello if might have testified or might have offered evidence on this point or that if he thought there were additional evidence. I'm not saying, when I say that, that the Government has here made out in its case or relied on inferences to be drawn from silence. I'm merely making the point, and I think it'd be true in any criminal case that there are certain matters which the defense may offer if it thinks it can offer anything more just as a defendant in a criminal case can offer an alibi that he wasn't aware the prosecution's witnesses placed him at a given time. So Costello could've testified if he thought he was -- that the facts justify that he didn't understand the question. But I think the Government has made out a --
William O. Douglas: (Inaudible)
Ralph S. Spritzer: I assume the Government could've called him in all events, Your Honor, under this Court's Wah Suey or Bilokumsky against Tod cases.
Speaker: (Inaudible)
Ralph S. Spritzer: Well, I --I'd --
William O. Douglas: (Inaudible)
Ralph S. Spritzer: The inference there was based upon his failure to answer a question as I recall. Wah Suey was called in a deportation case. And evidence was offered the day a Dr. Wah Suey had written a great many books which advocated revolution. He was called to the stand and he was asked whether he was the author of those books. And -- and he remained silent. And this Court stated in that case that since he did not base his silence upon any claim of privilege that an inference could be drawn. I'm -- I don't think there's necessity in this case for this Court to deal with the question whether inference is ought to be drawn from silence in a denaturalization case because I don't think that the lower court did or that the Court of Appeals' opinion rests on any such inference. But it seems to me if the question is here, then the Court would has, as I read these unanimous opinions of -- I guess Justice Brandeis wrote for the Court in Bilokumsky and Justice Stone in Wah Suey. Those opinions do state that since it is a civil proceeding, an inference from silence maybe drawn, absent and assertion of privilege by the defendant in proceeding.
William O. Douglas: Of course, that's pretty difficult to reconcile with such cases as the Boyd case and other cases involving the exaction of monetary penalties for failing to make a tax return.Those are all under the Fifth Amendment thereto.
Ralph S. Spritzer: Those -- the Wah Suey and the Bilokumsky cases so far as I recall at the moment are the only cases in the field of deportation and -- and denaturalization. And as I say, I -- I read then as indicating that inferences could be drawn from silence but we have not made any full rest argument. I don't know it would make any argument on that score --
William O. Douglas: I don't think in --
Ralph S. Spritzer: -- in the brief --
William O. Douglas: (Voice Overlap) --
Ralph S. Spritzer: -- because we don't view this judgment as raising any such problem for the Court's consideration.
Earl Warren: Mr. Williams.
Edward Bennett Williams: If the Court please. Question was addressed to counsel during his argument as to the volume of real estate transactions that were engaged in by the petitioner prior to his signing the application for naturalization. The record shows that the realty corporation was formed in October 1924. And the record also shows that a number of real estate transactions were engaged in. But contrary to what counsel said to the Court through inadvertence, the record is quite clear that there was a very major transaction engaged in prior to the first application, the preliminary application for naturalization because, if Your Honors will look at the record at page 24, you will see that the Westin Department building was purchased and that the recollection of the petitioner as expressed in one hearing was that it was purchased for $125,000 and that that transaction was entered into, as the record shows, in the month of December 1924 and that the apartment was sold at the same time as the closing on the purchase was entered into and that a profit was realized to $25,000 by the petitioner himself notwithstanding the fact that he had a partner in the transaction. So that there was a substantial real estate transaction engaged in by this corporation in the terms of reference of the time at which it was consummated some 35 years ago. And the profit was realized of $25,000 prior to the preliminary application made on May 1 and this was a major portion of the petitioner's income if you'll look at the evidence which the Government offer itself on his income over the 13 years prior to 1932. Also, if the Court please, the record shows that this was just not an isolated transaction, that it was followed in sequence by other transactions, one of which was many times greater than this when petitioner, through his corporation, purchased some properties that he erected some major apartment buildings within a few months after his naturalization. Now --
William O. Douglas: But was there any -- any question of the forms at that time or subsequently concerning the sources of income?
Edward Bennett Williams: No, sir. There was none. There was no question like that, Mr. Justice Douglas. I might say to you that contrary to the record on his real estate transactions which are most specific, the testimony with respect to the bootleg -- leg transactions do not specify any transactions at all in the year 1925. There were some witnesses who testified 35 years almost after the facts which they purported to relate. Their recollections as you will see from a first reanalysis of the testimony was deemed in vague and most nebulous and attenuated with respect to any of these transactions. But Mr. Kessler testified only with respect to transactions before 1923. Mr. Feldman testified only to transactions before Mr. Kessler's conviction in 1923. Mr. McCloud testified only with respect to one Harry Sausser. Mr. Kelly, another witness testified only with respect to a transaction about whisky aboard a ship called Vinson A. White (ph) and his testimony regarding the petitioner was that he may have overheard this conversation which he had with one spill of coffee. The testimony of Helen Sausser, the daughter of the deceased Harry Sausser, is most vague and nebulous with respect to the time at which these alleged conversations that she heard between her deceased father and the petitioner took place. They were -- she was dipping back some 35 years. So that the record is much clearer from the Government's own proof with respect to the petitioner's occupation vis-à-vis real estate transactions which is a matter of record than it was with respect to any bootleg operations. Now, on this question, if the Court please, I think that the Government would interpolate the question to prefix the word "principal" or -- or they would add an S and expect that the petitioner should've revealed all of his occupations that wasn't asked. There was no question directed to him with respect to whether he had done anything which smack of criminality or which partook of immoral conduct. This wasn't designed to elicit that information and no question was propounded which was. On the question of the wiretaps, I would like to restate my position because I'm not sure that counsel has accurately paraphrased it to the Court. My position on that, if the Court please, is that the lower court which considered these wiretaps found in excluding them and holding them to be tainted in the record of the first case of which counsel referred at page 103 found this. It appears to me that the use of these transcripts vitiated the alleged admiss -- admissions in the aforementioned hearings by the defendant from the standpoint of their use as evidenced in this Court because all of that testimony must be deemed to comprise parts of a continuous process in which all of these records became affected by this illegality. The Court of Appeals agreed with the fact that the admissions were elicited by the use of the wiretap records, although saying that the wiretapped records could've gone in because they were state wiretaps. The Court of Appeals said this, "These transcripts suggested that state officers had indeed tapped the defendant's phone in 1943 as a result of which he testified before the three bodies to facts which he might not otherwise have revealed." And the record here shows that the first admission that he made with respect to bootlegging came after he was confronted with a wiretap of a conversation between him and one O'Connell who was a co-indictee with him in 1925. That comes at page 102 of the record. When he's confronted with that, he makes his first admission.
William J. Brennan, Jr.: (Inaudible)
Edward Bennett Williams: The Court -- the -- the Circuit Court in this proceeding, Mr. Justice Brennan, did not discuss at although that question was raised very vigorously by us in that Court. But they do not discuss this question.
William J. Brennan, Jr.: (Inaudible)
Edward Bennett Williams: I think they do for this reason. I think if the argument which I made early today with respect to the order of dismissal by Judge McGohey pursuant to the mandate of this Court has -- has any effect, if -- if we reject the argument that I make on res judicata and this Court says that he did not reach the merits and that this did not reach the merits. If the Government would contend that, it may not contend it certainly that it does not have a binding effect with respect to the effect of these wiretap conversations on the admissions that were elicited from this petitioner because both the lower court and the Court of Appeals unequivocally found that these were the things which produced though -- the admissions which were relied upon by the trial court in its findings of fact and by the Appeals Court in affirming those findings.